DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections

Claim 19 is objected to because of the following informalities:  the word “of” appears to have been omitted after the word “signal” and prior to the word “a” in Line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-10, 14, 16-17, 20, 23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,477,611 to Chang (“Chang”) and knowledge commonly known in the art as evidenced by “UM10204 I2C-bus specification and user manual”, Revision 6, by NXP Semiconductors (“UM10204”).


In reference to Claim 1, Chang discloses a system to manage communication in a computing environment, the system comprising: a host device (See Figure 1 Number 11, Column 1 Lines 33-36, and Column 4 Lines 17-24); a programmable logic device associated with the host device (See Figure 1 Number 31); a programmable input/output port associated with the host device, communicatively coupled to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang using a well known I2C interface as the interface to communicate the identification (interface signal), resulting in the invention of Claim 1, because Chang is not limited as to the particular type of interface used to communicate the identification (interface signal), and specifically allows for any type of interface to be used (See Column 4 Lines 35-42 and Column 8 Lines 33-40 of Chang), and the simple substitution of a well known I2C interface as the interface for communicating the identification (interface signal) of Chang would have yielded the predictable result of communicating the identification (interface signal) from the end device to the host device (See Column 7 Lines 31-39 of Chang) in order to enable determination of a protocol to use to communicate with the end device (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-46 of Chang) using an interface protocol that is a de-facto world standard (See Page 3 Section 1 of UM10204) that requires only two bus lines, has software addressable devices, has filtering to reject bus spikes to preserve data integrity, and supports data transfers up to 5Mbit/s (See Pages 3-4 Section 2 of UM10204).

In reference to Claim 2, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the programmable logic device sends a first set of signals when the programmable input/output port is programmed for a first protocol and a second set of signals when the 

In reference to Claim 3, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that each of the plurality of programmable terminals is independently programmable by instructions from the programmable logic device (See Column 5 Lines 49-64, Column 6 Line 66 – Column 7 Line 3, and Column 7 Lines 16-30 and 46-50).

In reference to Claim 7, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the host device includes a first central processing unit ("CPU") (See Figure 1 Number 20), the end device includes a second CPU (See Column 6 Line 66 – Column 7 Line 1); and the protocol is a CPU native protocol (See Column 6 Line 66 – Column 7 Line 1).

In reference to Claim 8, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the programmable input/output port is configured to be programmed according to a default pinout if no end device is connected to the programmable input/output port (See Column 7 Lines 31-41).

In reference to Claim 9, Chang discloses a method to manage communication between a host device (See Figure 1 Number 11, Column 1 Lines 33-36, and Column 4 Lines 17-24) and an end device (See Figure 1 Number 12), comprising: storing associations between a plurality of end-device types and corresponding protocols, pinouts, and characteristic interface signals (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-46); connecting a programmable input/output port of the host device (See Figure 1 Number 34) to an end-device interface of the end device (See Figure 1 Number 41) by a cable (See Figure 1 Number 15 and Column 9 Lines 49-55), the programmable input/output port including a plurality of programmable terminals (See Figure 1 Number 34, Column 5 Lines 30-40 and 49-64, Column 7 Lines 16-30 and 46-50, and Column 89 Lines 38-40); receiving by a port manager (See Figure 1 Number 20) via an interface (See Column 4 Lines 35-42 and Column 8 Lines 33-40) an interface signal from the end device at the programmable input/output port (See Column 7 Lines 31-39); accessing, by the port manager the stored associations to compare the received interface signal to the stored characteristic interface signals (See Column 7 Lines 31-39); determining a protocol associated with one of the stored characteristic interface signals matching the detected interface signal (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-46); directing a programmable logic device to program the programmable input/output port by sending one or more signals to corresponding programmable terminals based on a pinout associated with the determined protocol (See Figure 1 Number 31 and Column 5 Lines 49-64, and Column 7 Lines 16-30 and 46-50); and initiating communication between the host device and the end device through the programmable input/output port using the protocol (See Column 7 Lines 48-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang using a well-known I2C interface as the interface to communicate the identification (interface signal), resulting in the invention of Claim 9, because Chang is not limited as to the particular type of interface used to communicate the identification (interface signal), and specifically allows for any type of interface to be used (See Column 4 Lines 35-42 and Column 8 Lines 33-40 of Chang), and the simple substitution of a well-known I2C interface as the interface for communicating the identification (interface signal) of Chang would have yielded the predictable result of communicating the identification (interface signal) from the end device to the host device (See Column 7 Lines 31-39 of Chang) in order to enable determination of a protocol to use to communicate with the end device (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-46 of Chang) using an interface protocol that is a de-facto world standard (See Page 3 Section 1 of UM10204) that requires only two bus lines, has software addressable devices, has filtering to reject bus 

In reference to Claim 10, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Chang further discloses that the programmable logic device sends a first set of signals when the programmable input/output port is programmed for a first protocol and a second set of signals when the programmable input/output port is programmed for a second protocol; the first set of signals differ from the second set of signals (See Column 6 Lines 13-20 and Column 6 Line 66 – Column 7 Line 15).

In reference to Claim 14, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Chang further discloses that the host device includes a first central processing unit ("CPU") (See Figure 1 Number 20), the end device includes a second CPU (See Column 6 Line 66 – Column 7 Line 1); and the protocol is a CPU native protocol (See Column 6 Line 66 – Column 7 Line 1).

Claim 16 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 17 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 20 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

In reference to Claim 23, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the port manager determines the protocol by accessing stored associations of characteristic end-device interface signals with corresponding protocols and end-device types (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-46).


In reference to Claim 25, Chang and knowledge commonly known in the art discloses the limitations as applied to Claim 1 above.  Chang further discloses that the programmable input/output port can have any number of terminals including at least three terminals (See Column 6 Line 66 – Column 7 Line 13 and Column 8 Lines 34-40).  

In reference to Claim 26, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Chang further discloses disconnecting the end device from the programmable input/output port (See Column 1 Lines 33-45); connecting a different end device associated with a different protocol to the programmable input/output port (See Figure 1 Number 12 and Column 1 Lines 33-45); receiving a different interface signal from the different end device at the programmable input/output port (See Column 7 Lines 31-39); detecting the different interface signal at the port manager (See Column 7 Lines 31-39); determining the different protocol (See Column 6 Line 66 – Column 7 Line 10 and Column 7 Lines 40-.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and knowledge commonly known in the art as applied to Claims 1, 9, and 16 above, and further in view of knowledge commonly known in the art, as evidenced by “Understanding Performance of PCI Express Systems” by Jason Lowley (“Lowley”).

In reference to Claim 6, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that end device can send the signal from any type of device, including a PCI slot, and that the end device can be any type of device (See Column 6 Lines 13-20 and Column 6 Line 66 – Column 7 Line 15).  However, Chang does not explicitly disclose that the end device sends the interface signal from one of a non-volatile memory express ("NVME") backplane, a peripheral component interconnect express ("PCle") slot, and an open compute project ("OCP") slot.  Official Notice is taken that the use of PCIe slots, which are an upgrade over PCI slots, is well known in the art, as evidenced by Lowley (See Pages 1 and 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang and knowledge commonly known in the art using a well known PCIe slot as the end device, resulting in the invention of 

Claim 13 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and knowledge commonly known in the art as applied to Claims 16 above, and further in view of knowledge commonly known in the art, as evidenced by Lowley, “An Introduction to NVMe” by Hermann Strass (“Strass”), and “How the OCP NIC 3.0 is making Hyperscale Data Centers Cooler” by Mike Klempa (“Klempa”).

In reference to Claim 19, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Chang further discloses that the stored characteristic interface signals include a characteristic interface signal from any kind of device, including a PCI slot, that the end device can be any type of device, and that multiple characteristic signals for multiple interfaces can be stored (See Column 6 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang and knowledge commonly known in the art using stored characteristic interface signals including a characteristic interface signal of a NVME backplane, a PCle slot, and an OCP slot, resulting in the invention of Claim 19, because Chang discloses that the end device can send the signal from any type of interface, including a PCI slot, and that the end device can be any type of device (See Column 6 Lines 13-20 and Column 6 Line 66 – Column 7 Line 15 of Chang), and the simple substitution of the characteristic signals of a well-known PCIe slot in place of the characteristic signals of the PCI slot or one of the other interfaces of Chang would have yielded the predictable result of providing support for a PCIe slot, which provides higher throughput and performance than the PCI slot, provides high-bandwidth scalable performance, and provides high throughput and efficiency (See Page 1 Paragraph 1 and Page 15 ‘Conclusion’ of Lowley); the simple substitution of the characteristic signals of a well-known NVME backplane in place of the characteristic signals of the PCI slot or .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and knowledge commonly known in the art as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2019/0102335 to Tan et al. (“Tan”).

In reference to Claim 21, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the programmable input/output port is connected to a port connector (See Figure 1 and Column 4 Line 67 – Column 5 Line 2).  Chang further discloses that the port connector can be any type of connector (See Column 6 Lines 13-20, Column 6 Line 66 – Column 7 Line 15, and Column 7 Lines 40-46).  However, Chang does not explicitly disclose that terminals of the programmable input/output port, including the programmable terminals, contact the port connector in a first contact sequence or a second contact 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang and knowledge commonly known in the art at the time the invention was filed using the reversable port connector of Tan, resulting in the invention of Claim 21, because Chang discloses that the port connector can be any type of connector (See Column 6 Lines 13-20, Column 6 Line 66 – Column 7 Line 15, and Column 7 Lines 40-46 of Chang), and the simple substitution of the reversable port connector of Tan as the port connector of Chang would have yielded the predictable result of allowing the connector to be plugged in in multiple orientations, thus improving the ease of use for a user (See Paragraphs 29-30 and 32 of Tan).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and knowledge commonly known in the art as applied to Claim 1 above, and US Patent Application Publication Number 2019/0045634 to Hill et al (“Hill”).

In reference to Claim 22, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang is silent as to the particular mounting structure of the programmable input/output port, port manager, and programmable logic device, and does not explicitly disclose that the host device and the programmable input/output port are supported by a compute printed circuit board; and the port manager and the programmable logic device are supported by a management printed circuit board.  Chang further is not limited to any particular mounting structure (See Column 8 Lines 41-52).  Hill discloses the use of a modular motherboard in which compute elements are located on a compute printed circuit board and I/O management components are located on a management printed circuit board (See Figures 4 and 7 and Paragraphs 7, 42, and 48).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the “compute printed circuit board” and “management printed circuit board” in accordance with Applicant’s disclosure (See Paragraphs 21 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang and knowledge commonly known in the art using the modular motherboard of Hill with the host device and programmable I/O port located on a computer printed circuit board and the port manager and PLD located on a management printed circuit board, resulting in the invention of Claim 22, because Chang is not limited to any particular mounting structure (See Column 8 Lines .

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and knowledge commonly known in the art as applied to Claim 1 above, and further in view of knowledge commonly known in the art as admitted by Applicant to be prior art.

In reference to Claim 24, Chang and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chang further discloses that the port manager comprises a memory; and the memory contains data on types and locations of end devices (See Column 5 Line 65 – Column 6 Line 45, Column 6 Line 66 – Column 7 Line 15, and Column 7 Line 40 – Column 8 Line 32).  However, Chang is silent as to the particular structure of the end devices, and does not explicitly disclose that the end devices are installed on a motherboard.  Chang further is not limited to any particular end device structure (See Column 8 Lines 41-52).  Official Notice is taken that the use of motherboards for mounting electronic components is well known in the art.  This has been admitted by Applicant to be prior art
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chang and knowledge commonly known in .

Response to Arguments

Applicant’s arguments with respect to Claim(s) 1-3, 6-10, 13-14, 16-17, and 19-26 have been considered but are moot in view of the new ground(s) of rejection.

Applicant has argued that Chang does not disclose that the port manager directs the programmable logic device to program the programmable input/output port by sending one or more signals to corresponding programmable terminals based on the corresponding protocol (See Pages 12-13).  In response, the Examiner notes that Paragraph 34 of Applicant’s disclosure defines programming the programmable terminals of the programmable I/O port as “causing the terminals to output the signals that correspond to the protocol associated with the determined type of device.  Chang discloses that signals based on the determined protocol are sent to corresponding programmable terminals, thus causing them to output the signals that correspond to the protocol (See Column 7 Lines 42-50).  Thus, Chang discloses program the programmable input/output port by sending one or more signals to corresponding programmable terminals based on the corresponding protocol in accordance with Applicant’s disclosure.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to traverse the assertion.











Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2186